Citation Nr: 0639757	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  03-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for gastritis as 
secondary to nonsteroidal anti-inflammatory drugs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
May 1982 and from January 1991 to July 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 and later rating decision 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico Regional Office (RO), which denied the veteran 
entitlement to service connection for the disorders captioned 
above.

Subsequent to the November 2003 supplemental statement of the 
case, additional evidence pertaining to the veteran's claim 
has been submitted by the veteran directly to the Board.  
This evidence has not been previously considered by the RO; 
however, the veteran's representative in a written statement 
dated in May 2006 waived such initial consideration. See 38 
C.F.R. § 20.1304 (2006).  Nevertheless, in view of the action 
taken below, initial consideration of this evidence by the RO 
should be undertaken

In a statement dated in June 2006, the veteran raised the 
issue of entitlement to service connection for osteopenia.  
This issue has not been developed for appellate review and is 
referred to the originating agency for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  
This includes, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  As part of this remand, the 
veteran is to be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

A preliminary review of the veteran's claims file reveals 
that in January 2002 the veteran was awarded Social Security 
Administration (SSA) disability benefits based, at least in 
part, on his seizure disorder, bilateral knee disorders, and 
psychiatric disorder, identified as major depression.  Any 
medical records forming the basis for an award of SSA 
benefits must be added to the claims folder prior to 
resolution of the veteran's appeal.  See 38 U.S.C.A. § 5106 
(West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992)

The veteran contends that while serving in Southwest Asia 
during the Persian Gulf War he was exposed to stressful 
events, to include participation in the quelling of a riot of 
6,000 prisoners of war, which caused him to suffer from PTSD.

A review of the veteran's claims file shows a diagnosis of 
PTSD by his private physician on several occasions along with 
reported PTSD symptomatology, to include complaints of 
flashbacks, irritability, and difficulty sleeping.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The Board notes that the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending on whether 
the veteran engaged "in combat with the enemy."

Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran had 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOGCPREC 12-99 (October 18, 1999).  If 
VA determines that the veteran engaged in combat with the 
enemy and his lay stressor is combat related, the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence.  No further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128, 
146 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines that either the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but the stressor is not combat related, the veteran's 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain "credible supporting evidence from any source" that 
corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147.

The veteran has been diagnosed as suffering from PTSD by his 
private physician.  The diagnosis appears to be predicated 
largely upon the veteran's reported symptomatology and 
history of service in the Persian Gulf.  The relevant 
treatment records, however, do not document any specific 
recounting by the veteran of any stressors events experienced 
in service that tends to support the diagnosis rendered.

Nevertheless, the veteran in correspondence to the Board has 
reported that during his service in the Persian Gulf he 
experienced a number of stressful events.  He specifically 
related an incident in which he was involved in controlling a 
riot of about 6,000 prisoners of war.  As the veteran's 
report of stressors was sent directly to the Board, the RO 
has not, in connection with the veteran's claim for PTSD, had 
the opportunity to attempt to corroborate the stressor events 
claimed by the veteran with the United States Army and Joint 
Services Records Research Center (JSRRC).  Further 
development is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal if 
service connection is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate action 
to obtain the underlying medical records 
upon which the decision of the Social 
Security to award the veteran disability 
benefits was based.

3.  The RO should contact the veteran and 
provide him an additional opportunity to 
furnish additional facts about his 
stressors to include the stressor 
concerning the prisoners of war riot in 
which he was involved, such as the date 
to within 60 days and location of the 
incident and, units involved, if 
possible.   

4.  The RO should prepare a summary of 
any claimed stressor(s) reported by the 
veteran, which may be verifiable, to 
include any additional information 
furnished by the veteran, which should be 
sent to JSRRC, 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802. 

The JSRRC should be requested to provide 
any information available which might 
corroborate the veteran's stressor(s) and 
identify any other sources, which may 
have pertinent information.    

5.  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the nature and 
severity of the reported PTSD.  The 
claims folder must to be made available 
to the examiners in conjunction with the 
examination and the RO should identify 
for the examiner the stressor or stressor 
it has determined is/are verified.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only 
the stressor or stressors which has/have 
been verified may be used as a basis for 
a diagnosis of PTSD.

If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether a stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal 
with consideration of the evidence sent 
directly to the Board in July 2006 as 
well as the evidence obtained in response 
to the above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



